RICHARDSON, P.J.
Husband appeals a decree of dissolution contending that he should have been awarded custody of the parties’ children, that the property division was inequitable and that the child support should be reduced. Wife cross-appeals, contending the decree should require husband to maintain medical and dental insurance for the children and a life insurance policy with the children as beneficiaries. She also contends the court erred in not awarding her attorney fees.
After de novo review of the record, we concur in the trial court’s award of custody, the property division and the amount of child support.
 In his brief, husband agrees the decree should include a provision regarding medical and life insurance for the benefit of the children. The decree is modified to require husband to maintain medical and dental insurance covering the children as long as such insurance is available through his employment. He is required to maintain the present insurance policy on his life, naming the children as beneficiaries until the obligation to pay child support terminates.
Regarding attorney fees, we conclude the court did not err in declining to award attorney fees to wife.
Affirmed as modified. Costs to respondent - cross-appellant.